Citation Nr: 1538016	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability.

2.  Entitlement to service connection for a bilateral hand disability.

3.  Entitlement to service connection for a bilateral hip disability. 

4.  Entitlement to an initial rating higher than 10 percent for fibromyalgia.

5.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) from September 2008 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The September 2008 rating decision denied service connection for, in pertinent part, a bilateral elbow disorder, a bilateral hand disorder, and a bilateral hip disorder, and granted service connection for GERD, rated as noncompensable since October 1, 2007.  In July 2009, the RO granted service connection for fibromyalgia, rated as 10 percent disabling since October 1, 2007.

The Veteran testified before the Board at a hearing held via videoconference in March 2012.  In April 2012 and in July 2012, the Veteran submitted evidence in support of his claims without a waiver of RO jurisdiction.

In January 2013 the Board remanded the case for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is unfortunately necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is also necessary to ensure the Veteran all applicable due process considerations.

As part of the Board's January 2013 remand, it was observed that the Veteran contended that his bilateral elbow, hand, and hip disabilities began while he was in service. 

Service treatment records reflect that in October 2006, the Veteran reported having right hip pain and bilateral elbow pain for six years.  There was mild tenderness to palpation of the right hip.  In April 2007, the Veteran reported having pain in his elbows and hands.  The assessment was osteoarthritis of the hands.  He reported having undergone physical therapy for hip pain but no specific pathology had been identified. 

With regard to the elbows, post-service treatment records reflect that on March 2008 VA examination, the Veteran reported no injury to the elbows but an insidious onset that had occurred over the previous four years over the olecranon.  X-ray of the right and left elbows was negative but for some soft tissue swelling.  Physical examination showed normal range of motion and no pain on palpation, bilaterally.  The assessment was negative exam.  In November 2010, he was treated for bilateral lateral epicondylitis.  He had pain primarily over the lateral aspect of both elbows. 

With regard to his bilateral hand condition, on March 2008 VA examination, the Veteran reported that he had spotty pain and numbness over both thumbs and index fingers.  These symptoms seemed related to his cervical spine disability.  Physical examination was negative for any discomfort, atrophy, or abnormality of strength.  There was subjective sensory decrease along the thumbs and first web space.  Those symptoms were thought to most likely be coming from the neck.  However, on another March 2008 VA examination, neurological examination of the upper extremities was negative for a radicular pattern.  In October 2008, he reported numbness in his hands.  An August 2010 x-ray showed arthritis at the first carpometacarpal joint of the right and left hands.  He was also assessed to have bilateral carpal tunnel syndrome.

With regard to his bilateral hip disability, on March 2008 VA examination, he reported worsening hip pain over the greater trochanter on both sides, with no previous injury but for running while in service.  Physical examination resulted in a diagnosis of bilateral trochantric bursitis, symptomatic.  A July 2010 record showed early degenerative arthritis of the left and right hip.  In December 2011, he reported increased pain in the right hip.  The diagnosis was right greater trochantric bursitis.

The Board in January 2013 determined that because there was evidence of hip and elbow pain in service, and the Veteran was credible to state that he felt pain in his hips, hands, and elbows in service, and in light of the current diagnoses of elbow, hand, and hip disabilities, VA examinations with respect to the etiology of these claims should be obtained. 

The Board also observed that, with regard to the claims for increased rating for fibromyalgia and GERD, the most recent VA examinations for those disabilities were conducted in July 2009 and March 2008, respectively.  At his March 2012 hearing, the Veteran stated that both disabilities has worsened, specifically, that his musculoskeletal joint pains and tenderness were present almost every day and that his GERD caused burning, some regurgitation, and pain in his upper arms.

Accordingly, in light of the time that has lapsed since the most recent examinations, and because of the Veteran's statements of symptoms that may warrant higher ratings, VA examinations were ordered to be scheduled to assess the current severity of his fibromyalgia and GERD. 

Review of the Veteran's claims folder shows that the scheduling process for the Veteran to be afforded VA examinations began in February 2013.  He was informed by letter of March 2013 that examinations were being scheduled.  


It appears from the record that the Veteran "cancelled" his scheduled examinations on April 17, 2013, and "WITHDREW" his claims.  See printout from the Chicago VA Medical Center.  To this, an April 2013 letter to the Veteran from the Appeals Management Center in Washington, DC includes this language:  "We received notice from the N. Chicago Medical Center stating that you would like to withdraw your appeal."  The letter included an attachment for the Veteran to complete in order for him to express his desire to withdraw his appeal.  He did not return this claims form.  

The Board also parenthetically observes that a June 2013 Supplemental Statement of the Case (SSOC) notes that the Veteran informed the Chicago VA Medical Center that he wished to withdraw his claims.  As noted, the above-cited printout from the VAMC indicates that the Veteran cancelled the examinations.

Notwithstanding the above, the record fails to include notification from either the Veteran, or his accredited representative, of his desire to withdraw his claims.  To this, petitions to withdraw claims in appellate status are governed by 38 C.F.R. § 20.204 which provides that a petition for withdrawal must be filed by either an appellant, or an appellant's authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  The statement must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The record now fails to include any documentation concerning an intent to withdraw his claims.






Thus, if the Veteran's examination was cancelled based on a belief that his claims had been withdrawn, then it was cancelled on an insufficiently documented basis.  Therefore, the Veteran should be again be scheduled for new VA examinations necessary to obtain the medical opinions and findings first sought by the Board in its January 2013 remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to determine the etiology of his bilateral hip, elbow, and hand disabilities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of symptoms after service.  The examiner should opine as to the following:

Diagnose any current 1) left or right elbow disability, 2) left or right hand disability, and 3) left or right hip disability. 

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's elbow, hip, and hand disabilities were caused or aggravated by, or had their onset during, his military service?  The examiner should take into account the Veteran's statements of symptoms in service and the service treatment records dated in October 2006 and April 2007 referring to joint pain.



2.  The AOJ should also schedule the Veteran for a VA examination to determine the current nature and severity of his fibromyalgia.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically address the following:

Describe the extent of any widespread musculoskeletal pain and tender points, as well as any accompanying symptoms of fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel symptoms, depression, anxiety, or Reynaud's-like symptoms. 

Does the Veteran have those symptoms on an episodic basis, with exacerbations often precipitated by environmental or emotional stress or by overexertion, present more than one-third of the time?  Are the symptoms constant, or nearly so?  Are they refractory to treatment?

3.  In addition, the AOJ should schedule the Veteran for a VA examination to determine the current nature and severity of his GERD.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically address the following:

Does the Veteran's GERD result in symptoms of persistent epigastric distress, dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, or productive of considerable impairment in health?

Does the Veteran's GERD result in symptoms of pain, vomiting, material weight loss, hematamesis, or melena with moderate anemia?

4.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Then, the AOJ should readjudicate the claims in light of the additional evidence.  If the claims, in any respect, are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




